Citation Nr: 1208900	
Decision Date: 03/08/12    Archive Date: 03/19/12

DOCKET NO.  09-33 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for chronic fatigue syndrome including due to an undiagnosed illness.

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for asthma.

3.  Entitlement to service connection for chronic fatigue syndrome including due to an undiagnosed illness.

4.  Entitlement to service connection for asthma.

5.  Entitlement to service connection for headaches.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and her mother


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to October 1981, from December 1990 to May 1991, and from January 1992 to April 1992.  The Veteran also had over eight and a half years of service with a reserve component.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2004 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In December 2011, the Veteran and her mother testified at a hearing before the undersigned at the RO.  A transcript of that hearing has been associated with the claims file.

As to the headaches claim, June 1995 and September 1999 rating decisions previously denied service connection for headaches.  However, since that time VA has obtained additional relevant service department records.  Specifically, at the December 2011 personal hearing, the Veteran provided the Board with service department records, namely some of her reserve component treatment records, which were not found in the claim's file at the time of the prior final denials and which are related to her claim of service connection for headaches but not her chronic fatigue syndrome or asthma.  Therefore, the Board must reconsider the claim of service connection for headaches but not for chronic fatigue syndrome or asthma.  See 38 C.F.R. § 3.156(c) (2011).  Accordingly, the issues on appeal are as reported on the first page of this decision.

At her personal hearing, the Veteran testified that her chronic fatigue syndrome only manifested itself after her Persian Gulf War deployment.  As to her headaches and asthma, she testified that they started before her Persian Gulf War deployment and they were aggravated by that service.  Accordingly, only her claim of service connection for chronic fatigue syndrome is based on a theory of it being caused by an undiagnosed illness.  Therefore, the Board will likewise limit its adjudication to the theories of entitlement expressed by the Veteran.  See Hamilton v. Brown, 4 Vet. App. 528 (1993) ("where ... the claimant expressly indicates an intent that adjudication of certain specific claims not proceed at a certain point in time, neither the RO nor BVA has authority to adjudicate those specific claims, absent a subsequent request or authorization from the claimant or his or her representative").

The claims of service connection for chronic fatigue syndrome including due to an undiagnosed illness, asthma, and headaches are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A June 1995 rating decision denied claims of service connection for chronic fatigue syndrome and asthma.  A notice of disagreement was filed in February 1996, and a Statement of the Case was issued in October 1999 and no substantive appeal was filed.

2.  A September 1999 rating decision most recently denied claims of service connection for chronic fatigue syndrome and asthma; the Veteran did not appeal that decision or submit new and material evidence within the one year appeal period.

3.  Evidence received since the time of the final September 1999 rating decision is new, related to an unestablished fact necessary to substantiate the claims, and raises a reasonable possibility of substantiating the Veteran's claims of entitlement to service connection for chronic fatigue syndrome and asthma.


CONCLUSIONS OF LAW

1.  The June 1995 rating decision is final.  38 U.S.C.A. § 7105 (West 1991), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1994); currently 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).

2.  The September 1999 rating decision is final.  38 U.S.C.A. § 7105 (West 1991 Supp. 1999), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1999); currently 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).

3.  Evidence submitted to reopen the claims of entitlement to service connection for chronic fatigue syndrome and asthma is new and material, and therefore, the claims are reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence she is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

Given the fully favorable decision contained herein, the Board finds that discussion of the VCAA notice provided to the Veteran is unnecessary, since any deficiency in the timing or content of such notice would constitute harmless error.  

The Claims to Reopen

The Veteran and her mother contend that the claimant's chronic fatigue syndrome was caused by her exposure to smoke and chemicals while in the Persian Gulf during the first Gulf War.  As to the asthma, it is claimed that this problem started on active duty before the Veteran's deployment to the Persian Gulf during the first Gulf War and it was made worse by her exposure to sand, smoke, and chemicals while in the Persian Gulf.  It is also alleged that the Veteran had had problems with chronic fatigue and difficulty breathing while on active duty and since her 1992 separation from active duty.

In this regard, the RO initially denied service connection for chronic fatigue syndrome and asthma in a June 1995 rating decision.  Moreover, while the Veteran filed a timely notice of disagreement as to that June 1995 rating decision and the RO issued a Statement of the Case in October 1999, she did not perfect her appeal by thereafter filing a timely Substantive Appeal.  The RO again denied her claims of service connection for chronic fatigue syndrome and asthma in a September 1999 rating decision.  The Veteran did not appeal the September 1999 rating decision.  Moreover, the record does not show that the Veteran, following either of these rating decisions, submitted medical documentation, lay statements, or other evidence constituting new and material evidence within the one-year appeal period.  38 C.F.R. § 3.156(b) (2011).  Therefore, the Board finds that the rating decisions are final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).  

As to reopening prior final decisions, the law provides that if new and material evidence has been presented or secured with respect to matters which have been disallowed, these matters may be reopened and the former disposition reviewed.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has held that in determining whether the evidence is new and material, the credibility of the newly presented evidence is to be presumed.  Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curiam).  The Board is required to give consideration to all of the evidence received since the most recent denial of the claims in the September 1999 rating decision in light of the totality of the record.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Additionally, service connection may be granted for disability resulting from disease or injury incurred or aggravated while performing active duty for training (ACDUTRA), or from injury incurred or aggravated while performing inactive duty training (INACDUTRA).  38 U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 2002).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).  

In summary, in order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

With the above criteria in mind, the Board notes that the June 1995 and September 1999 rating decisions denied the claims of service connection for chronic fatigue syndrome and headaches because service treatment records did not show treatment for these disorder and because the disorder seen post-service had known diagnoses.

However, the Board finds that the December 2011 personal hearing testimony from the Veteran and her mother adds to the record for the first time information about the claimant's in-service incurrence of chronic fatigue syndrome and asthma.  In this regard, the Board finds that the Veteran is both competent and credible to report on what she can see and feel while on active duty and since that time, such as fatigue and shortness of breath, even when not documented in her service treatment records.  See Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, supra.  Similarly, the Veteran's mother is both competent and credible to report on what she can see such as her daughter appearing to be tired or having difficulty breathing.  Id. 

As noted above, in order to establish service connection for the claimed disability, there must be, among other things, medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury.  See Hickson, supra.  Therefore, the Board finds this testimony, the credibility of which must be presumed (see Kutscherousky, supra), is both new and material evidence as defined by regulation.  See 38 C.F.R. §§ 3.156(a), 3.304(f); Shade v. Shinseki, 24 Vet. App. 110 (2010) (holding that the language of 38 C.F.R. § 3.156(a) created a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service connection requires finding a relationship between a current disability and events in service or an injury or disease incurred therein).  

The claims of entitlement to service connection for chronic fatigue syndrome including due to an undiagnosed illness and asthma are therefore reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


ORDER

New and material evidence having been submitted, the Veteran's claim for entitlement to service connection for chronic fatigue syndrome including due to an undiagnosed illness is reopened, and to that extent only, the appeal is granted.

New and material evidence having been submitted, the Veteran's claim for entitlement to service connection for asthma is reopened, and to that extent only, the appeal is granted.


REMAND

The record on appeal shows that the Veteran served with a reserve component from approximately 1979 to 1992.  However, except for the few reserve component treatment records the Veteran provided the RO, the claims file does not contain her medical records or her personnel records from this service.  Moreover, the record does not show that the RO ever specifically requested these records from her reserve component.  Therefore, the Board finds that a remand to specifically request these records is required.  See 38 U.S.C.A. § 5103A(b) (West 2002); Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA adjudicators are deemed to have constructive notice of VA treatment records); Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992) (holding that when reference is made to pertinent medical records, VA is on notice of their existence and has a duty to assist the Veteran to attempt to obtain them).

The Veteran testified that shortly after her 1992 separation from military service, she was provided a Persian Gulf War Examination which both diagnosed her with chronic fatigue syndrome, asthma, and headaches and which related these disorders to her Persian Gulf War service.  However, while the record on appeal includes a summary of her September 1995 Persian Gulf War Examination, the examination report itself does not appear in the record.  Therefore, the Board finds that a remand is also required to obtain this examination report.  Id.  

As noted above, the Veteran is both competent and credible to report on what she can see and feel while on active duty and since that time, such as the observable symptoms of chronic fatigue syndrome, asthma, and headaches including fatigue, shortness of breath, and pain, even when not documented in her service treatment records.  See Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, supra.  As to her claim of service connection for headaches, the Board notes that not only did the Veteran testify that she had headaches since a January 1980 motor vehicle accident while serving with her reserve component and that blow caused her headaches, but a January 1980 service treatment record documents the fact that she was in a motor vehicle accident.  Subsequent service treatment records also show her complaints and treatment for headaches.  Similarly, while service treatment records do not show the Veteran being diagnosed with asthma, they do however document numerous complaints and treatment for a cough diagnosed as bronchitis and/or an upper respiratory infection.  Furthermore, post-service medical records document the Veteran's complaints and treatment for headaches in 1993, just one year after her separation from active duty in 1992, and for fatigue and asthma in 1995, just three years after her separation from active duty. 

Given the above record, the Board also finds that a remand is required to provide the Veteran with VA examinations to ascertain the origins of her chronic fatigue syndrome, asthma, and headaches.  See 38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the appeal is REMANDED to the RO/AMC for the following actions:

1.  The RO/AMC should obtain and associate with the record all of the Veteran's reserve component medical and personnel records.  All actions to obtain the requested records should be documented fully in the claims file.  Because these are Federal records, efforts to obtain the requested records should be ended only if it is concluded that the records sought do not exist or that further efforts to obtain those records would be futile.  If they cannot be located or no such records exist, a memorandum of unavailability should be prepared outlining the steps taken to obtain these records and the Veteran should be provided with a copy of the memorandum.

2.  The RO/AMC should obtain and associate with the record the Veteran's September 1995 Persian Gulf War examination.  All actions to obtain the requested record should be documented fully in the claims file.  Because this is a Federal record, efforts to obtain it should be ended only if it is concluded that the record sought does not exist or that further efforts to obtain the record would be futile.  If the record cannot be located or no such records exist, a memorandum of unavailability should be prepared outlining the steps taken to obtain the record and the Veteran should be provided with a copy of the memorandum.

3.  After undertaking the above development to the extent possible, the RO/AMC should provide the Veteran with a chronic fatigue syndrome examination.  The claims file should be provided to the examiner in connection with the examination.  After a review of the record on appeal, an examination of the claimant, and after conducting all necessary testing, the examiner should provide answers to the following questions:

a.  Does the Veteran have a diagnosis of chronic fatigue syndrome? 

b.  If she does have a diagnosis of chronic fatigue syndrome, it at least as likely as not (50 percent probability or more) that it was caused by her active duty or has continued since service?

c.  If she does NOT have a diagnosis of chronic fatigue syndrome but still complains of fatigue, is it as likely as not that the Veteran has objective indications of a chronic disability resulting from an illness manifested by fatigue as established by history, physical examination, and laboratory tests, that have either: 
(i) existed for 6 months or more or 
(ii) exhibited intermittent episodes of improvement and worsening over a 6-month period?  

In providing answers to the above questions, the examiner is advised that the term at least as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship; less likely weighs against the claim. 

In providing answers to the above questions, the examiner should comment on and/or take note of the fact that the claimant is competent and credible to report on the observable symptom of chronic fatigue syndrome (i.e., fatigue) while on active duty and since that time even when her service treatment records are negative for symptoms of or a diagnosis of a chronic fatigue syndrome and the fact that the record documents her complaints and treatment for fatigue just three years after her separation from military service.

5.  After undertaking the above development to the extent possible, the RO/AMC should provide the Veteran with an asthma examination.  The claims file should be provided to the examiner in connection with the examination.  After a review of the record on appeal, an examination of the claimant, and after conducting all necessary testing, the examiner should provide an answer to the following question:

a.  Is it at least as likely as not (50 percent probability or more) that the Veteran's asthma was caused by her active duty, including her deployment to Saudi Arabia during the Persian Gulf War, or has continued since service?

In providing an answer to the above question, the examiner is advised that the term at least as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship; less likely weighs against the claim. 

In providing an answer to the above question, the examiner should comment on and/or take note of the fact that the claimant is competent and credible to report on the observable symptom of asthma (i.e., shortness of breath) while on active duty and since that time even when her service treatment records are negative for a diagnosis of a asthma; the fact that the service treatment records document numerous complaints and treatment for bronchitis and upper respiratory infections; and the fact that the record documents her complaints and treatment for asthma just three years after her separation from military service.

6.  After undertaking the above development to the extent possible, the RO/AMC should provide the Veteran with a headaches examination.  The claims file should be provided to the examiner in connection with the examination.  After a review of the record on appeal, an examination of the claimant, and after conducting all necessary testing, the examiner should provide an answer to the following question:

a.  Is it at least as likely as not (50 percent probability or more) that the Veteran's headaches was caused by her active duty, including her January 1980 motor vehicle accident, or has continued since service?

In providing an answer to the above question, the examiner is advised that the term at least as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship; less likely weighs against the claim. 

In providing an answer to the above question, the examiner should comment on and/or take note of the fact that the claimant is competent and credible to report on the observable symptom of headaches (i.e., pain) while on active duty and since that time; the fact that service treatment records document a January 1980 motor vehicle accident; the fact that service treatment records document complaints and treatment for headaches; and the fact that the record documents her complaints and treatment for headaches just one year after her separation from military service.

6.  The RO/AMC should thereafter readjudicate the claims.  If any benefit sought on appeal remains denied, the Veteran and her representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence received, and any evidence not received, and all applicable laws and regulations considered pertinent to the issues currently on appeal.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


